DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS AND APPARATUS FOR MANAGING A BANDWIDTH PART.
Claim Objections
Claims 3, 6, 10, 13, 17, 18 are objected to because of the following informalities:  SCell and SCells should be identified prior to their respective acronyms.
Claims 6, 13, 18 are objected to because of the following informalities:  C-RNTI and MCS-C-RNTI should be identified prior to their respective acronyms, and the second instance of “all bits” should be “the all bits.”  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.SC. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-11, 14-17, 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 2021/0176030 A1 to TSAI.
As to claim 1, TSAI discloses a terminal for managing a bandwidth part in a wireless communication system (fig. 7, para. 0206, UE), the terminal comprising: a transceiver (fig. 7, 706); and at least one processor (fig. 7, 708) configured to: receive, from a base station, a first radio resource control (RRC) message including a bandwidth part (BWP) configuration (para. 0036, network transmits BWP configuration to UE via RRC), receive, from the base station, downlink control information including a bitmap indicating whether each of at least one downlink (DL) BWP is activated as a first BWP or a second BWP (para. 0034, configuring DL BWP; para. 0036, DCI with format 0_1 and/or 1_1 to activate non-dormant BWP; para. 0051, bitmap of DCI), wherein the first BWP is configured with a non-dormant BWP in the first RRC message (para. 0036, A non-dormant BWP may be configured by the network and activated, such as when receiving a BWP switch indication (e.g., via PDCCH or RRC (re-)configuration)), and the second BWP is configured with a dormant BWP in the first RRC message (para. 0034, The network may configure a dormant BWP ID to the UE via an RRC message), when a first bit of the bitmap is 0, determine an active DL BWP corresponding to the first bit as the second BWP (para. 0053, If the bitmap is set to the first bit value (e.g., “0”), and if the UE is operating in a dormant BWP, the UE may stay in the dormant BWP) , and when the first bit of the bitmap is 1, determine whether a current active DL BWP corresponding to the first bit is the second BWP, when the current active DL BWP is the second BWP, set the current active DL BWP to the first BWP (para. 0055, If the bitmap is set to the second bit value (e.g., “1”), and if the UE is operating in a dormant BWP, the UE may switch to a specific non-dormant BWP explicitly configured by RRC (e.g., indicated by firstOutsideActiveTimeBWP-Id)), and when the current active DL BWP is not the second BWP, determine to maintain the current active DL BWP (para. 0054, If the bitmap is set to the second bit value (e.g., “1”), and if the UE is operating in a non-dormant BWP, the UE may stay in the non-dormant BWP).
As to claim 2, TSAI further discloses the terminal of claim 1, wherein each of bits of the bitmap corresponds to a secondary cell (SCell) group in ascending order of SCell group indices from most significant bit (MSB) to least significant bit (LSB) (para. 0170, dormancy group to which the SCell belongs, para. 0174, the indication 620 may include a bitmap including several bits (e.g., bit B.sub.1, bit B2, etc.), where bit B.sub.1 may correspond to the dormancy group #1 608, and the bit B2 may correspond to the dormancy group #2 610), and wherein each of the bits of the bitmap indicates whether DL BWPs of SCells belonging to a corresponding SCell group are the first BWP or the second BWP (para. 0175, A ‘0’ value for a bit of the bitmap of the dormancy indication may indicate that each activated SCell in the corresponding dormancy group enters dormant BWP (i.e., switch the activated BWP of each activated SCell of the dormancy group to a dormant BWP); A ‘1’ value for a bit of the bitmap of the dormancy indication may indicate that each activated SCell in the corresponding dormancy group leaves dormant BWP (i.e., (i.e., switch the activated BWP of each activated SCell of the dormancy group to a non-dormant BWP)).
As to claim 3, TSAI further discloses the terminal of claim 1, wherein each bit of the bitmap indicating whether each of the at least one DL BWP is the first BWP or the second BWP corresponds to a SCell in ascending order of SCell indices from most significant bit (MSB) to least significant bit (LSB) (para. 0175, A ‘0’ value for a bit of the bitmap of the dormancy indication may indicate that each activated SCell in the corresponding dormancy group enters dormant BWP (i.e., switch the activated BWP of each activated SCell of the dormancy group to a dormant BWP); A ‘1’ value for a bit of the bitmap of the dormancy indication may indicate that each activated SCell in the corresponding dormancy group leaves dormant BWP (i.e., (i.e., switch the activated BWP of each activated SCell of the dormancy group to a non-dormant BWP)).
As to claim 4, TSAI further discloses the terminal of claim 3, wherein bits of the bitmap are respectively mapped to SCells belonging to one cell group (fig. 6, para. 0171, dormancy group with multiple SCells).
As to claim 7, TSAI further discloses the terminal of claim 1, wherein a downlink BWP is configured with the dormant BWP, and wherein an uplink BWP is not configured with the dormant BWP (para. 0071, Which BWP should be activated when the SCell is activated may be configured in the firstActiveDownlinkBWP-Id (e.g., as specified in 3GPP TS 38.331 V15.7.0) and/or the firstActiveUplinkBWP (e.g., as specified in 3GPP TS 38.331 V15.7.0). When an SCell is configured, by the RRC (re-)configuration, with sCellState set to activated upon SCell configuration, and firstActiveDownlinkBWP-Id is set to a dormant BWP, the UE may activate the SCell and activated the dormant BWP).
As to claim 8, TSAI discloses a base station for managing a bandwidth part in a wireless communication system (fig. 7, para. 0206, base station), the base station comprising: a transceiver (fig. 7, 706); and at least one processor  (fig. 7, 708) configured to: transmit, to a terminal, a first radio resource control (RRC) message including a bandwidth part (BWP) configuration (para. 0036, network transmits BWP configuration to UE via RRC), and transmit, to the terminal, downlink control information including a bitmap indicating whether each of at least one downlink (DL) BWP is a first BWP or a second BWP (para. 0034, configuring DL BWP; para. 0036, DCI with format 0_1 and/or 1_1 to activate non-dormant BWP; para. 0051, bitmap of DCI), wherein the first BWP is configured with a non-dormant BWP in the first RRC message (para. 0036, A non-dormant BWP may be configured by the network and activated, such as when receiving a BWP switch indication (e.g., via PDCCH or RRC (re-)configuration)), and the second BWP is configured with a dormant BWP in the first RRC message (para. 0034, The network may configure a dormant BWP ID to the UE via an RRC message), wherein, when a first bit of the bitmap is 0, the first bit indicates that an active DL BWP corresponding to the first bit is the second BWP (para. 0053, If the bitmap is set to the first bit value (e.g., “0”), and if the UE is operating in a dormant BWP, the UE may stay in the dormant BWP), wherein, when the first bit of the bitmap is 1 and a current active DL BWP corresponding to the first bit is the second BWP, the first bit indicates that the current active DL BWP is the first BWP, and wherein, when the first bit of the bitmap is 1 and the current active DL BWP is not the second BWP, the first bit indicates that the current active DL BWP is maintained (para. 0055, If the bitmap is set to the second bit value (e.g., “1”), and if the UE is operating in a dormant BWP, the UE may switch to a specific non-dormant BWP explicitly configured by RRC (e.g., indicated by firstOutsideActiveTimeBWP-Id)), and when the current active DL BWP is not the second BWP, determine to maintain the current active DL BWP (para. 0054, If the bitmap is set to the second bit value (e.g., “1”), and if the UE is operating in a non-dormant BWP, the UE may stay in the non-dormant BWP).
As to claim 9, TSAI further discloses the base station of claim 8, wherein each of bits of the bitmap corresponds to a secondary cell (SCell) group in ascending order of SCell group indices from most significant bit (MSB) to least significant bit (LSB) (para. 0170, dormancy group to which the SCell belongs, para. 0174, the indication 620 may include a bitmap including several bits (e.g., bit B.sub.1, bit B2, etc.), where bit B.sub.1 may correspond to the dormancy group #1 608, and the bit B2 may correspond to the dormancy group #2 610), and wherein each of the bits of the bitmap indicates whether DL BWPs of SCells belonging to a corresponding SCell group are the first BWP or the second BWP (para. 0175, A ‘0’ value for a bit of the bitmap of the dormancy indication may indicate that each activated SCell in the corresponding dormancy group enters dormant BWP (i.e., switch the activated BWP of each activated SCell of the dormancy group to a dormant BWP); A ‘1’ value for a bit of the bitmap of the dormancy indication may indicate that each activated SCell in the corresponding dormancy group leaves dormant BWP (i.e., (i.e., switch the activated BWP of each activated SCell of the dormancy group to a non-dormant BWP)).
As to claim 10, TSAI further discloses the base station of claim 8, wherein each bit of the bitmap indicating whether each of the at least one DL BWP is the first BWP or the second BWP corresponds to a SCell in ascending order of SCell indices from most significant bit (MSB) to least significant bit (LSB) (para. 0175, A ‘0’ value for a bit of the bitmap of the dormancy indication may indicate that each activated SCell in the corresponding dormancy group enters dormant BWP (i.e., switch the activated BWP of each activated SCell of the dormancy group to a dormant BWP); A ‘1’ value for a bit of the bitmap of the dormancy indication may indicate that each activated SCell in the corresponding dormancy group leaves dormant BWP (i.e., (i.e., switch the activated BWP of each activated SCell of the dormancy group to a non-dormant BWP)).
As to claim 11, TSAI further discloses the base station of claim 8, wherein bits of the bitmap are respectively mapped to SCells belonging to one cell group (fig. 6, para. 0171, dormancy group with multiple SCells).
As to claim 14, TSAI further discloses the base station of claim 8, wherein a downlink BWP is configured with the dormant BWP, and wherein an uplink BWP is not configured with the dormant BWP (para. 0071, Which BWP should be activated when the SCell is activated may be configured in the firstActiveDownlinkBWP-Id (e.g., as specified in 3GPP TS 38.331 V15.7.0) and/or the firstActiveUplinkBWP (e.g., as specified in 3GPP TS 38.331 V15.7.0). When an SCell is configured, by the RRC (re-)configuration, with sCellState set to activated upon SCell configuration, and firstActiveDownlinkBWP-Id is set to a dormant BWP, the UE may activate the SCell and activated the dormant BWP).
As to claim 15, see similar rejection to claim 1.  The apparatus teaches the method.
As to claim 16, see similar rejection to claim 2.  The apparatus teaches the method.
As to claim 17, see similar rejection to claim 4.  The apparatus teaches the method.
As to claim 19, see similar rejection to claim 7.  The apparatus teaches the method.
As to claim 20, see similar rejection to claim 8.  The apparatus teaches the method.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0176030 to TSAI in view of U.S. Publication No. 2021/0051584 A1 to CHENG et al. (“Cheng”).
As to claim 5, TSAI further discloses terminal of claim 1, wherein, when the downlink control information is transmitted as a first format to one or more terminals via a wake up signal, a downlink control channel of the first format is scrambled by power saving radio network temporary identity (PS-RNTI) (para. 0049, When the UE is not in the Active Time, the dormancy indication may be sent on a PCell via a Power Saving Signal (PSS)/Power Saving Channel (e.g., DCI format 2_6). Specifically, the PSS may be scrambled by a specific RNTI (e.g., PS-RNTI); para. 0183, PSS referred to as WUS). 
TSAI does not expressly disclose wherein, when the downlink control information is transmitted as a second format to the terminal via discontinuous reception (DRX) active time, the downlink control channel is scrambled by cell RNTI (C-RNTI), Configured Scheduling RNTI (CS-RNTI), semi-persistent channel state information RNTI (SP-CSI-RNTI) or modulation coding scheme cell RNTI (MCS-C-RNTI), and wherein, when the downlink control information is transmitted as a third format to the terminal via DRX active time, the downlink control channel is scrambled by C- RNTI, or MCS-C-RNTI.
	Cheng discloses there may be multiple new DCI formats for power saving configuration (para. 0067), the UE may expect to use the second RNTI to de-scramble the DCI format when the UE is in the DRX active time/DRX on-duration time. It is noted that the first RNTI is PS-RNTI, which is different from the second RNTI (e.g., the second RNTI may be a C-RNTI, or a configured scheduling RNTI (CS-RNTI), a modulation and coding scheme RNTI (MCSRNTI) (para. 0068), i.e. one of the new formats pertains to one of the second RNTIs, another of the new formats pertains to another of the second RNTIs.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the new DCI formats of Cheng into the
invention of TSAI. The suggestion/motivation would have been for monitoring a physical downlink (DL) control channel (PDCCH) for a power saving signaling (Cheng, para. 0002).  Including the new DCI formats of Cheng into the invention of TSAI was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cheng.
As to claim 12, TSAI further discloses the base station of claim 8, wherein, when the downlink control information is transmitted as a first format to one or more terminals via a wake up signal, a downlink control channel of the first format is scrambled by power saving radio network temporary identity (PS-RNTI) (para. 0049, When the UE is not in the Active Time, the dormancy indication may be sent on a PCell via a Power Saving Signal (PSS)/Power Saving Channel (e.g., DCI format 2_6). Specifically, the PSS may be scrambled by a specific RNTI (e.g., PS-RNTI); para. 0183, PSS referred to as WUS).
TSAI does not expressly disclose wherein, when the downlink control information is transmitted as a second format to the terminal via discontinuous reception (DRX) active time, the downlink control channel is scrambled by cell RNTI (C-RNTI), configured scheduling RNTI (CS- RNTI), semi-persistent channel state information RNTI (SP-CSI-RNTI) or modulation coding scheme cell RNTI (MCS-C-RNTI), and wherein, when the downlink control information is transmitted as a third format to the terminal via DRX active time, the downlink control channel is scrambled by C- RNTI, or MCS-C-RNTI.
Cheng discloses there may be multiple new DCI formats for power saving configuration (para. 0067), the UE may expect to use the second RNTI to de-scramble the DCI format when the UE is in the DRX active time/DRX on-duration time. It is noted that the first RNTI is PS-RNTI, which is different from the second RNTI (e.g., the second RNTI may be a C-RNTI, or a configured scheduling RNTI (CS-RNTI), a modulation and coding scheme RNTI (MCSRNTI) (para. 0068), i.e. one of the new formats pertains to one of the second RNTIs, another of the new formats pertains to another of the second RNTIs.
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the new DCI formats of Cheng into the
invention of TSAI. The suggestion/motivation would have been for monitoring a physical downlink (DL) control channel (PDCCH) for a power saving signaling (Cheng, para. 0002).  Including the new DCI formats of Cheng into the invention of TSAI was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cheng.
Claim(s) 6, 13, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2021/0176030 to TSAI in view of ‘3GPP; TSG RAN; NR; multiplexing and channel coding (Release 16)’, 3GPP TS 38.212 F16.0.0, 11 January 2020’ hereinafter 3GPP [provided by Applicant].
As to claim 6, TSAI does not expressly disclose the terminal of claim 1, wherein the at least one processor is further configured to: identify that the downlink control information is transmitted as a third format, determine whether the downlink control information is scrambled by a C-RNTI or a MCS-C-RNTI, when the downlink control information is scrambled by the C-RNTI or the MCS- C-RNTI, identify all bits of a frequency domain resource assignment field are equal to 0 or 1, and determine that a subsequent field is a bitmap associated with SCell dormancy in case that all bits of the frequency domain resource assignment field are equal to 0 or 1, wherein the subsequent field includes a modulation and coding scheme field, a new data indicator field, a redundancy version field, a hybrid automatic repeat request (HARQ) process number filed, an antenna port field, and a demodulation reference signal (DMRS) sequence initialization field.
3GPP at pages 117,121-222 discloses the “following information is transmitted by means of the DCI format 1_1 with CRC scrambled by C-RNTI or CS-RNTI or MCS-C-RNTI”, “If all bits of frequency domain resource assignment are set to 0 for resource allocation type 0 or set to 1 for resource allocation type 1,this field is reserved and the following fields among the fields above are used for SCell dormancy indication, where each bit corresponds to one of the configured SCell(s), with MSB to LSB of the following fields concatenated in the order below corresponding to the SCell with lowest to highest SCell index”,“-Modulation and coding scheme of transport block 1”,‘“-New Data indicator of transport block 1,“-Redundancy version of transport block 1,“-HARQprocessnumber”,“-Antenna port(s)”,and“[-DMRS sequence initialization]”).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI format and fields of 3GPP into the invention of TSAI. The suggestion/motivation would have been to specify coding, multiplexing, and mapping to physical channels for 5G NR (3GPP, page 7).  Including the DCI format and fields of 3GPP into the invention of TSAI was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
As to claim 13, TSAI does not expressly disclose the base station of claim 8, wherein the downlink control information is transmitted as a third format and scrambled by a C-RNTI or a MCS-C-RNTI, wherein all bits of a frequency domain resource assignment field are equal to 0 or 1, wherein a subsequent field is determined as a bitmap associated with SCell dormancy in case that all bits of the frequency domain resource assignment field are equal to 0 or 1, and wherein the subsequent field includes a modulation and coding scheme field, a new data indicator field, a redundancy version field, a hybrid automatic repeat request (HARQ) process number filed, an antenna port field, and a demodulation reference signal (DMRS) sequence initialization field.
3GPP at pages 117,121-222 discloses the “following information is transmitted by means of the DCI format 1_1 with CRC scrambled by C-RNTI or CS-RNTI or MCS-C-RNTI”, “If all bits of frequency domain resource assignment are set to 0 for resource allocation type 0 or set to 1 for resource allocation type 1,this field is reserved and the following fields among the fields above are used for SCell dormancy indication, where each bit corresponds to one of the configured SCell(s), with MSB to LSB of the following fields concatenated in the order below corresponding to the SCell with lowest to highest SCell index”,“-Modulation and coding scheme of transport block 1”,‘“-New Data indicator of transport block 1,“-Redundancy version of transport block 1,“-HARQprocessnumber”,“-Antenna port(s)”,and“[-DMRS sequence initialization]”).
Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the DCI format and fields of 3GPP into the invention of TSAI. The suggestion/motivation would have been to specify coding, multiplexing, and mapping to physical channels for 5G NR (3GPP, page 7).  Including the DCI format and fields of 3GPP into the invention of TSAI was within the ordinary ability of one of ordinary skill in the art based on the teachings of 3GPP.
As to claim 18, see similar rejection to claim 6.  The apparatus teaches the method.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner has reviewed the Written Opinion filed 07/12/2021 and has determined the prior art does not explicitly teach the structural components of the apparatus claims, and does not teach at least wherein the first BWP is configured with a non-dormant BWP in the first RRC message.  Furthermore, the Written Opinion utilized Inventive Step rejections, which is similar to U.S.C. 103 rejections, for all of the claims analyzed.  However, Examiner, upon performing a separate search, has found a reference that reads upon many of the claims under U.S.C. 102.  
US 20200396684 A1 discloses after the UE transmits a positive SR, the SR overrides the indication for skipping PDCCH monitoring at least for DCI formats scheduling a PUSCH transmission. The UE can restart a timer associated with DRX Active Time, for example drx-onDurationTimer or drx-InactivityTimer, and start monitoring PDCCH at least for DCI formats scheduling a PUSCH transmission in corresponding USS set(s). In another approach, the UE can also monitor PDCCH for DCI formats scheduling a PDSCH reception when the DCI formats have a same size as DCI format scheduling a PUSCH transmission. In another approach, the UE can perform full PDCCH monitoring for all DCI formats after the UE transmits a positive SR. The same can apply when the UE transmits a PRACH serving as a SR. The UE can expect to detect a DCI format, for example DCI format 0_0 or DCI format 0_1 with CRC scrambled by C-RNTI, for scheduling a PUSCH transmission when the positive SR overrides the indication for the UE to skip PDCCH monitoring in the DRX ON duration period. Alternatively, a serving gNB can indicate to the UE to monitor PDCCH for DRX ON duration(s) in a next monitoring occasion of a PDCCH providing the indication. The UE can also by default monitor PDCCH at next DRX ON duration(s) and can skip reception of a power saving/signal channel providing an indication for whether or not the UE monitors PDCCH at the next DRX ON duration(s) (para. 0202).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463